Exhibit 10.1
 
 
Appointment as a Non-Executive Director of China New Media Corp.


Date: March 7, 2011


Dear Mr. Monticelli,
 
 This letter confirms your appointment on March 7, 2011 (the “Effective Date”)
as a Non-Executive Director of China New Media Corp., a Delaware corporation
(the “Company”), and as the Chair of the Audit Committee of the Company’s Board
of Directors (the “Board”) (collectively, the “Appointment”) and outlines the
terms of the Appointment.


Appointment
 
1.  Subject to your consent to act as a Director of the Company, you will hold
office from the Effective Date until you fail to be re-elected or your earlier
resignation or removal from office.
 
2.  Notwithstanding any other provision of this letter, the Company may
terminate your Appointment in accordance with relevant laws and regulations or
the Company’s by-laws, or upon your resignation.  You may resign by providing to
the Company’s Chairman your written notice of resignation.  Upon such
termination or resignation for any reason, you shall not be entitled to any
damages for loss of office and no fee will be payable to you with respect to any
remaining portion of the term of the Appointment.
 
3.  During the Appointment, you also may be asked to serve on one or more other
committees of the Board.
 
4.  Based on the information you have provided to the Company on your background
and experience, the Company has determined that you qualify as an independent
Non-Executive Director of the Company under the applicable standards and rules
and you will be identified as such in the Company’s annual report and other
documentation. If your current circumstances change and you believe that your
independence may be in doubt, you agree to discuss this with the Chairman as
soon as practicable.
 
Time Commitment
 
5.  The Company anticipates a time commitment of no fewer than 15 days per year,
but the nature of the role makes it impossible to be specific about the time
commitment involved in your Appointment. You are expected to attend regular and
emergency Board meetings. You also will be expected to attend meetings of any
Board committee of which you are a member. In addition, you will be expected to
devote appropriate preparation time in advance of each meeting. Attendance of
meetings may be in person or via teleconference, if available.
 
6.  By accepting the Appointment, you confirm that you are able to allocate
sufficient time to perform your role.
 
 
 
 

--------------------------------------------------------------------------------

 
Role
 
7.  As a Non-Executive Director, you have the same legal responsibilities to the
Company as any other Non-Executive Director.
 
8.  The Board as a whole is collectively responsible for promoting the success
of the Company by directing and supervising the Company’s affairs. The Board:
 
·  
provides leadership of the Company within a framework of prudent and effective
controls which enable risk to be assessed and managed;

·  
sets the Company’s strategic aims, ensures that the necessary financial and
human resources are in place for the Company to meet its objectives, and reviews
management performance; and

·  
sets the Company’s values and standards and ensures that its obligations to its
shareholders and others are understood and met.



9.  In addition to these requirements of all Directors, the role of the
Non-Executive Director has the following key elements:
 
·  
Strategy: Non-Executive Directors should constructively challenge and contribute
to the development of strategy;

·  
Performance: Non-Executive Directors should scrutinize the performance of
management in meeting agreed goals and objectives and monitor the reporting of
performance;

·  
Risk: Non-Executive Directors should satisfy themselves that financial
information is accurate and that financial controls and systems of risk
management are robust and defensible; and

·  
People: Non-Executive Directors are responsible for determining the appropriate
levels of remuneration for the Company’s executive officers and have a prime
role in appointing, and where necessary removing, senior management and in
succession planning.



10.  In addition, responsibilities of the Audit Committee as a whole shall
include the following:
 
·  
Pre-approve audit and non-audit services.

·  
Receive reports from auditor on critical accounting policies; receive reports
from auditor on discussion with management on alternative GAAP, their effects,
and the auditor’s preference; receive reports from auditor on material
communications with management. Auditor reports shall be delivered directly to
the Audit Committee.

·  
Oversee the auditor engagement, including engaging, compensation, and resolving
disagreement with management on financial reporting.

·  
Provide procedures to receive, retain, and treat complaints in connection with
the preparation of the Company’s financial statements; provide procedures to
confidentially handle such complaints.

 

2
 
 

--------------------------------------------------------------------------------

 
Compensation
 
11.  As a Non-Executive Director and Chair of the Audit Committee, you will be
paid a base fee of USD $2,500 per month.  Fees are payable quarterly in arrears,
in either USD or equivalent RMB, and will be deposited into your bank account,
details of which you will provide to the Company.
 
12.   In addition to your cash compensation, the Company will grant to you at
the beginning of each calendar year an annual grant of 33,333 shares of
restricted stock as compensation for your service as a Non-Executive Director,
Chair of the Audit Committee and any other roles as the Company may deem
necessary.  Each annual grant of restricted stock will vest in full on the one
year anniversary of the date of grant, but only if you are still serving as a
Non-Executive Director of the Company at such time.  If you no longer serve as a
Non-Executive Director of the Company prior to the vesting of an annual grant of
restricted stock, then a ratable portion of that annual grant of shares will be
cancelled and you will not receive any shares for the portion of year in which
you no longer serve as a Non-Executive Director.  In addition, you will receive
a warrant to purchase 50,000 shares of the Company’s common stock pursuant to
the terms and conditions as set forth in the warrant.
 
13.  You will have no entitlement to any bonus during the Appointment and no
entitlement to participate in any pension scheme operated by the Company.
 
14.  In the event that you cease to act as a Director of the Company due to
termination or resignation for any reason or failure to be re-elected, you will
only receive compensation, including any compensation in the form of securities,
for the period in which you served as a Director.
 
Expenses
 
15.  In addition to the compensation described in 11 and 12 above, the Company
will reimburse you for all reasonable and properly documented expenses you incur
in performing your role, including but not limited to traveling, lodging, and
reasonable meal expenses in the trips. This shall include one (1) roundtrip
business class airfare from the United States to China for up to $5,000 per trip
for the purpose of attending meetings of the Board.  You should submit any
details of expenses incurred to the Company’s Secretary. The Company shall pay
the reimbursed amount in cash or to your designated account no later than five
(5) working days after receiving the reimbursement documents.
 
Indemnity and D&O Liability Insurance Coverage
 
16.  The Company will provide and maintain directors’ and officers’ (D&O)
liability insurance coverage for you in respect of the period for which you are
a director of the Company at such levels, for such risks and subject to such
terms, and for such a period after you cease to be a director of the Company, as
the Company provides and maintains such coverage for its directors generally for
each year thereafter, including such self insurance coverage as the Company
makes available or obtains on behalf of itself or its directors.
 
3
 
 

--------------------------------------------------------------------------------

 
Confidential Information
 
17.  You agree that both during and after your time as a director of the
Company, you will not use for your own or another's benefit or disclose or
permit the disclosure of any confidential information about the Company, its
suppliers, customers or other constituents, other than as appropriate in
connection with the proper performance of your duties as a director or otherwise
in accordance with prior authorization provided by the Company. Confidential
information shall include, without limitation, all and any information, whether
or not recorded, of the Company which you have obtained by virtue of your
Appointment and which (i) the Company regards as confidential, (ii) is
apparently confidential by reason of its nature or the circumstances in which it
comes to your knowledge, and/or (iii) in respect of which the Company is bound
by any obligation of confidence to a third party. Confidential information may
include, without limitation:
 
17.1  all and any information relating to results of operations, financial
condition, plans and prospects, business methods, corporate plans, future
business strategy, management systems, borrowing activities, possible
transactions with other parties, possible restructuring, liquidity issues,
litigation (pending or threatened), senior management changes, securities
offerings, dividend policy, and maturing new business opportunities;
 
17.2  all and any information relating to research and/or development projects;
 
17.3  all and any information concerning the curriculum vitae, compensation
details, work-related experience and other personal information concerning those
employed or engaged by the Company;
 
17.4  all and any information relating to marketing or sales of any past,
present or future product or service of the Company including sales targets and
statistics, market share and pricing statistics, marketing surveys and
strategies, marketing research reports, sales techniques, price lists, mark-ups,
discounts, rebates, tenders, advertising and promotional material, credit and
payment policies and procedures, and lists and details of customers, prospective
customers, suppliers, prospective suppliers, joint venture partners and
prospective joint venture partners, including their identities, business
requirements and contractual negotiations and arrangements with the Company;
 
17.5  all and any trade secrets, secret formulae, processes, inventions, design,
know-how, research projects, technical specifications and other technical
information in relation to the creation, production or supply of any past,
present or future product or service of the Company, including all and any
information relating to the working of any product, process, invention,
improvement or development carried on or used by the Company and information
concerning the intellectual property portfolio and strategy of the Company; and
 
17.6  any other information that a reasonable investor would consider important
in making a decision to buy, hold or sell the Company’s securities.
 
18.  The restrictions contained in the clause 17 above shall cease to apply to
any confidential information which:
 
4
 
 

--------------------------------------------------------------------------------

 
18.1  may (other than by reason of your breach of these terms) become available
to the public generally; or
 
18.2  is required to disclose by law, governmental rule or regulation (in which
event you shall promptly notify the Company a reasonable period in advance of
such disclosure).
 
Other Directorships and Business Interests
 
19.  The Company acknowledges that you have business interests other than those
of the Company and that you have declared any conflicts that are apparent at
present. In the event that you become aware of any potential conflicts of
interest, these should be disclosed to the Chairman and Company’s Secretary as
soon as they become apparent.
 
Miscellaneous
 
20.  Nothing in this letter shall create the relationship of employee and
employer between you and the Company.
 
21.  All questions concerning the construction, validity, enforcement and
interpretation of the agreement constituted by this appointment letter shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.
 
22.  Arbitration is the sole and exclusive remedy to the parties for any dispute
arising from this agreement. The parties hereby expressly waive the right to any
jury or non-jury trial and hereby expressly submit to the exclusive jurisdiction
of an arbitration tribunal ("Tribunal") under the auspices of the American
Arbitration Association ("AAA") in the City of New York with such Tribunal
composed of three arbitrators of which one is selected by each party and the
third one selected by the two arbitrators already selected respectively by the
parties.  The losing party shall bear the costs of the arbitration.  The
arbitrator shall have jurisdiction to determine any claim, including the
arbitrability of any claim, submitted to him/her and may grant any relief
authorized by law for any properly established claim.  The interpretation and
enforceability of this paragraph of this agreement shall be governed by and
construed in accordance with the Federal Arbitration Act,   9 U.S.C. §1, et
seq.  More specifically, the parties agree to submit to binding arbitration any
claims for unpaid wages or benefits, claims arising under Title VII of the Civil
Rights Act of 1964, the Equal Pay Act, the Age Discrimination in Employment Act,
the Americans With Disabilities Act, the Genetic Information Nondiscrimination
Act, the Civil Rights Act of 1991, the Family and Medical Leave Act, the Fair
Labor Standards Act, Sections 1981 through 1988 of Title 42 of the United States
Code, and any corollary state and local laws.  You hereby expressly and
knowingly waive your right to have any such employment-related dispute heard by
a court or jury.  Notwithstanding the foregoing, the Company may apply to any
court of competent jurisdiction in the State of New York for injunctive relief
in connection with any breach or threatened breach by you of any confidential
information, and you consent to jurisdiction in such courts.  The award by the
Tribunal shall be exclusive, binding, final and enforceable against the
parties.  In any arbitration arising out of this agreement, the prevailing party
shall be entitled to request and receive an amount as and for the reasonable
counsel fees and expenses incurred by the prevailing party in connection with
such action, proceeding or arbitration.
 
5
 
 

--------------------------------------------------------------------------------

 
Entire Agreement and Severability
 
23.  This appointment letter represents the entire understanding, and
constitutes the whole agreement, in relation to your appointment and supersedes
any previous agreement between yourself and the Company with respect thereto
and, without prejudice to the generality of the foregoing, excludes any
warranty, condition or other undertaking implied at law or by custom.
 
24.  You confirm that:
 
24.1      in entering into the agreement constituted by this appointment letter
you have not relied on any representation, warranty, assurance, covenant,
indemnity, undertaking or commitment which is not contained in this appointment
letter; and
 
24.2  in any event, without prejudice to any liability for fraudulent
misrepresentation or fraudulent misstatement, the only rights or remedies in
relation to any representation, warranty, assurance, covenant, indemnity,
undertaking or commitment given or action taken in connection with this
appointment are under this appointment letter and, for the avoidance of doubt
and without limitation, neither party has any right or remedy (whether by way of
a claim for contribution or otherwise) in tort (including negligence) or for
misrepresentation (whether negligent or otherwise, and whether made prior to,
and/or in, this appointment letter).
 
24.3  in the event that any part (including any sub clause or part thereof) of
this appointment letter shall be void or unenforceable by reason of any
applicable law, it shall be deleted and the remaining parts of this appointment
letter shall continue in full force and effect and, if necessary, both parties
shall use their best endeavors to agree any amendments to the appointment letter
necessary to give effect to the spirit of this appointment letter.
 
Language and Counterparts
 
25.  This appointment letter is written in English language. In case there are
any discrepancies between the original English version and its Chinese
translation, if any, the English version shall apply.
 
26.  This appointment letter may be executed by facsimile and in counterparts,
all of which taken together shall constitute one and the same instrument.
 
Waiver
 
27.  The failure of either party to insist upon strict performance of any of the
terms in this appointment letter shall not constitute a waiver of any of its
rights hereunder. Further, the waiver by either party of the breach of any
provision of this appointment letter shall not operate or be construed as a
waiver of any subsequent breach thereof.
 
6
 
 

--------------------------------------------------------------------------------

 
Assignment
 
28.  The rights and benefits of the Company under this appointment letter shall
be transferable and shall inure to the benefit of its successors and assigns.
Your duties and obligations under this appointment letter are personal and
therefore you may not assign any right or duty under this appointment letter
without the prior written consent of the Company.
 




Yours sincerely,
 


 

 /s/ Guojun Wang  

Guojun Wang, Chairman and Chief Executive Officer
for and on behalf of China New Media Corp.




I, Stephen Monticelli, hereby accept the terms of appointment set out in this
letter.


 

  /s/ Stephen Monticelli  

Signature



7